Citation Nr: 0109038	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-04 222 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to March 5, 1999, for 
assignment of a total evaluation based upon individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from June 1966 to June 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 2000.  A statement of the case was issued in March 
2000, and a substantive appeal was received that same month.  


FINDINGS OF FACT

1.  The veteran initiated and completed an appeal from a 
March 1997 rating decision which, in part, denied entitlement 
to an increased rating for schizophrenia and entitlement to a 
total rating based on individual unemployability due to 
service-connected disability; the Board remanded the appeal 
as to those issues in September 1998. 

2.  While in remand status, the RO issued a rating decision 
in September 1998 which increased the rating for service-
connected schizophrenia from 50 percent to 70 percent, and 
continued the denial of a total rating based on individual 
unemployability. 

3.  In October 1998, a signed statement was received from the 
veteran in which he indicated that he wished to cancel all of 
the issue on appeal.

4.  On March 5, 1999, the RO received a letter from a private 
psychiatrist which was to the effect that the veteran was 
unable to work due to his schizophrenia. 

5.  By rating decision in August 1999, the RO granted 
entitlement to a total rating based on individual 
unemployability effective from March 5, 1999. 

6.  It was not factually ascertainable within the one year 
period prior to March 5, 1999, that an increase in disability 
had occurred to warrant a grant of a total rating based on 
individual unemployability.   


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
March 5, 1999, for assignment of a total evaluation based 
upon individual unemployability have not been met.  
38 U.S.C.A. §§ 5101, 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that an effective 
date prior to March 5, 1999, is warranted for assignment of a 
total rating based on individual unemployability due to 
service-connected disability.  The law pertaining to the 
effective date of a VA claim for increase in disability 
mandates that unless specifically provided otherwise, the 
effective date for the increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then 
goes on to specifically provide that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet.App. 125 (1997). 

The Board notes here that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes all 
of the evidence necessary to decide the issue on appeal.  No 
additional pertinent evidence has been identified by the 
veteran.  While the veteran's representative has noted that 
efforts by the RO pursuant to a prior remand in connection 
with a separate earlier appeal have not been made of record, 
other evidence of record shows that the Social Security award 
was made in the early 1990's and are therefore not pertinent 
to the veteran's disability picture during the one year 
period prior to March 5, 1999.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an earlier effective date.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of he result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review despite the fact that 
implementing regulations have not yet been implemented.

The Board believes that a brief summary of the events leading 
to the August 1999 grant of a total rating based on 
individual unemployability would be helpful before discussing 
whether an effective date prior to March 5, 1999, is 
warranted for such total rating.  In late 1996, the veteran 
filed a claim for an increase in the evaluations for certain 
service-connected disabilities.  In February, he filed a 
claim of entitlement to a total rating based on individual 
unemployability.  By rating decision in March 1997, the RO 
denied all of these claims.  The veteran initiated and 
completed an appeal to the Board on what was considered to be 
the increased rating for schizophrenia issue and the total 
rating based on individual unemployability issue.  The case 
was forwarded to the Board, and the Board remanded the case 
for further development in September 1998.  While the case 
was in remand status at the RO, by rating decision in 
September 1998 the RO increased the evaluation for the 
service-connected schizophrenia from 50 percent to 70 
percent, and continued the denial of the individual 
unemployability issue.  The veteran and his representative 
were notified of this determination, and a supplemental 
statement of the case was issued which also noted that the 
RO's actions constituted a partial grant of the benefits 
sought on appeal.  The veteran, through his representative, 
was asked to indicate whether or not he wished to continue 
with the appeal.  In October 1998, a written communication 
was received from the veteran in which he requested 
cancellation of all the issues of his appeal.   

On March 5, 1999, the RO received a letter, dated March 1, 
1999, from James Daly, M.D.  In this letter, Dr. Daly 
indicated that the veteran was unable to work due to his 
schizophrenia.  The RO continued the denial of a total rating 
based on individual unemployability by rating decision in May 
1999.  However, by rating decision in August 1999, the RO 
(citing a difference of opinion pursuant to 38 C.F.R. 
§ 3.105(b)) granted a total rating based on individual 
unemployability with an effective date of March 5, 1999. 

After viewing the facts in light of applicable laws and 
regulations governing assignment of effective dates, the 
Board finds that there is no legal basis for an effective 
date prior to March 5, 1999.  It is clear that there was no 
individual unemployability claim pending at the time the 
private physicians letter was received on March 5, 1999.  The 
veteran had effectively withdrawn his individual 
unemployability claim from appellate status in October 1998.  
See 38 C.F.R. § 20.204.  The private physician's letter 
received on March 5, 1999, was therefore viewed as a new 
claim for an increased rating pursuant to 38 C.F.R. 
§ 3.157(b)(2).  The claims file does not reveal any 
communication that might be viewed as an informal claim filed 
after the October 1998 withdrawal but prior to March 5, 1999.  
There is therefore no basis for finding an earlier existing 
claim upon which to base an effective date.  Moreover, there 
is also no evidence of record suggesting that an increase in 
the severity of the veteran's service-connected disability 
picture was ascertainable during the one year period prior to 
March 5, 1999.  There is therefore no basis for an earlier 
effective date under 38 C.F.R. § 3.400(o)(2). 

It appears that the veteran's representative is emphasizing 
certain items of evidence which suggested that the veteran 
was unemployable due to service-connected disability in 1997 
or even earlier.  However, even if the Board assumes that to 
be true for argument purposes only, there would still be no 
basis for assigning an effective date prior to March 5, 1999, 
because the increase in disability took place more than one 
year prior to March 5, 1999. 

The Board is unable to find that there is an approximate 
balance between the positive evidence and the negative 
evidence so as to otherwise permit a favorable determination.  
38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified at 38 U.S.C. § 5107).


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

